Title: To Benjamin Franklin from Heinrich Ehrenfried Luther, 16 March 1767
From: Luther, Heinrich Ehrenfried
To: Franklin, Benjamin


Monsieur
francfort le 16. Mars. 1767.
L’honneur de l’agréable vôtre du 9. 7bre de l’année derniere m’est bien parvenuë le 29. 8bre d’aprez aussi bien que les Limes &ce. et la Perspective pour mon fils. Mrs. Voogd Des Cotes &Ce. vous en auront remboursé et je vous fais bien des remerciments Monsieur de la peine que vous avez euë avec ces Emplettes. Je me récommande par contre, et vous prie de disposer à toute occasion de moi ou vous me trouverez capable de vous rendre mes Services, je me fairai toujours un sensible plaisir de pouvoir contribuer à tout ce que vous sera agréable, et sacrifierai chaque fois tout ce qui dépend de moi, pour un ami comme vous.
Voudriez vous Monsieur avoir la Bonté de me marquer au juste vôtre rétour en Amerique, car je veux écrire à Mr. Hutchinson et peut-être aussi à la Province nouvelle Angleterre, pour tacher d’obtenir un dedomagement de l’affaire connuë et puisque je ne Scaurai mieux m’addresser qu’à vous Monsieur et à Mr. Hutchinson je prend la Liberté (dans l’entiere Confiance que vous ne me le refuserez pas) à vous prier de vous charger de cette Commission, j’y joindrai une Carte blanche sur vous (cum clausula substituendi) et recommande mes Intêrets à vôtre ancienne Amitié, d’agir comme il vous plaira et comme vous le jugerez à propos pour mon avantage. Je fais bien des Compliments à Mr. john Pringle, et vous prie Monsieur de me continuer l’honneur de vôtre cher Souvenir. Dans l’Espérance de recevoir bientôt de vos Nouvelles, je serrai toute ma vie avec un parfait Estime, Monsieur, Votre très humble et très obeissant serviteur
Luther
